Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 26, 2008                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  137683 & (21)                                                                                       Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 137683
                                                                   COA: 288723
                                                                   Oakland CC: 2008-221695-FH
  DEVON HOWARD,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 10, 2008 order of the Court of Appeals
  is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted to
  determine whether the trial court followed the standards set forth in MCR 6.201(C)(2)
  and People v Stanaway, 446 Mich 643 (1994), in granting an in camera review of
  privileged materials. The proceedings in the Oakland Circuit Court are stayed pending
  the completion of this appeal. On motion of a party or on its own motion, the Court of
  Appeals may modify, set aside, or place conditions on the stay if it appears that the
  appeal is not being vigorously prosecuted or if other appropriate grounds appear.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 26, 2008                   _________________________________________
         p1125                                                                Clerk